Per Curiam.

The defendant, at the times of the transactions hereinafter mentioned, was the president of the Natalie Anthra*777cite Coal Company, a foreign corporation. Between December 20, 1896, and February 30, 1897, plaintiffs sold and delivered to said corporation merchandise at the agreed price of $316.79. Said sum not being paid on demand, the plaintiffs brought this action to recover therefor from the defendant as guarantor. The plaintiffs succeeded at the Trial Term and before the General Term of the City Court. At the conclusion of plaintiffs’ case the court denied the motion of defendant to dismiss the complaint. The defendant rested, without offering any testimony, and did not ask that any question of fact be submitted to the jury. The court directed a verdict for the plaintiffs.
The determination of the appeal herein depends upon the construction given to the guaranty, upon which the action was brought. There is no conflict of evidence. The guaranty is as follows, viz.:
“ Messrs. Froment & Co.
Gentlemen.— I understand we have purchased from your company a bill of goods amounting to something less than a thousand dollars, and you find that the commercial agencies do not give us any particular rating. I write this letter to assure you that the bills will be paid at maturity, which I understand is within 30 days from shipment. I am so confident of the prompt payment of the bills that we purchase from you that I hereby personally guarantee the payment of them within the time mentioned, 30 days. If you want any further reference, will you kindly see the Seventh Rational Bank of this city, with whom we do our banking? I think you will get a satisfactory reference from them.
“ Very truly yours,
“ R. Taylob.”
It appears from all the goods sold to the corporation, subsequent to the guaranty and including the sales above mentioned, did not exceed $700. The recognized rule of construction requires an interpretation that shall express the intention of the parties there. See Schwartz v. Hyman, 107 N. Y. 562. We think the most reasonable construction of the language used in the guaranty, viewed in the light of all the circumstances attending its execution, so far as they can be gathered from the record, is that it referred to a future course of dealing, for an indefinite time, between the corporation and the plaintiffs. See Rindge v. Judson, 24 N. Y. 71. If this view is to be adopted the instrument must be deemed to be a continuing guaranty. The court below so interpreted it, and we think correctly.
*778The record discloses no errors that demand a reversal of the judgment.
The judgment must he affirmed, with costs.
Present: Beekmah, P. J., Gildeesleeve and Giegebioh, JJ.
Judgment affirmed, with costs.